EXHIBIT B
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                ------------------------X
Desiree Arnold,
                                                   Plaintiffs,            DECLARATION
                          -against-                                   No. 20 CV   5666

NYC Health and Hospitals Corp., Sheldon McLeod,
Geralda Xavier, Steven Pulitzer, and Nicole Constantine,
                                             Defendants.
                ------------------------X
               I, Nicole Constantine, declare, pursuant to 28 U.S.C. § 1746, under penalty of

perjury, that the following is true and correct:

               1.      I am an individually named defendant in the above-captioned matter,

which was originally filed in the Supreme Court of the State of New York, Count of Kings,

under Index No. 520965/2020.

               2.      I consent to co-defendant New York City Health and Hospitals

Corporation's application to remove the instant matter to the United States District Court of the

Eastern District of New York.

                I declare, under penalty of perjury that the foregoing is true and correct.

Dated:         New York, New York
               November 2020

           /
By:
         Nicole Constantine
